              Case 2:19-cv-01764-RSL Document 85 Filed 07/02/20 Page 1 of 4



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      ROLAND MA,
                                                                NO. C19-1764RSL
 9
                            Plaintiff,

10
                    v.                                          ORDER OF DISMISSAL

11
      CITY OF SEATTLE, et al.,

12
                            Defendants.

13

14
            This matter comes before the Court on plaintiff’s third application for Court-appointed
15

16   counsel (Dkt. # 74), plaintiff’s request for leave to further amend the complaint to add Detective

17   Derek Sandbeck as a defendant (Dkt. # 77), and defendant’s motion to dismiss the amended
18   complaint (Dkt. # 78).
19
            On May 4, 2020, the Court dismissed plaintiff’s claims, finding that his sparse factual
20
     allegations did not give rise to a plausible inference of a constitutional violation and that he had
21
     failed to identify an official policy or practice of the City of Seattle that caused the acts of which
22

23   he complained. Dkt. # 72. Plaintiff was given leave to amend his complaint and advised that he

24   “should focus on stating facts which give rise to a reasonable inference that each named
25   defendant can be held liable under each cause of action asserted against him/it.” Dkt. # 72 at 4.
26
            Plaintiff timely filed a second amended complaint, asserting claims against the City of
27

28   ORDER OF DISMISSAL - 1
              Case 2:19-cv-01764-RSL Document 85 Filed 07/02/20 Page 2 of 4



 1   Seattle and/or the Seattle Police Department. Dkt. # 73. His factual allegations are as follows:
 2          (a) Detective Smith trespassed and conducted an unreasonable seizure of a Surface Go
 3                 tablet on October 2, 2019;

 4          (b) Detective Sandbeck seized a Surface Pro pursuant to a warrant;
 5          (c) Autumn Harris and Dee Morrill unreasonably denied requests for accommodations
 6                 under the Americans with Disabilities Act;

 7          (d) the City Attorney has filed a series of charges against plaintiff, then dismissed them
                    without prejudice;
 8
            (e) Detective Sandbeck provided sworn statements to obtain two warrants related to
 9
                   plaintiff;
10
            (f) the City Attorney requested a significant bail bond, which plaintiff forfeited;
11
            (g) Detective Sandbeck filed a “SUPERFORM” claiming that plaintiff had suicidal
12                 ideation, resulting in limitations on his liberty;
13
            (h) the Seattle Police Department seized $17,000 worth of items from plaintiff under a
14                  valid search warrant;
15          (i) the City Attorney “made it sound promising” that the City would refile one or more
16
                    charges that had been dismissed without prejudice (although plaintiff doubts
                    whether the prosecution would be timely or whether the City could prove its case);
17
            (j) Detective Sandbeck disclosed information regarding his investigation in King County
18                 District Court despite possible exemptions from or prohibitions against disclosure;
                   and
19

20          (k) the City Attorney pressed stalking charges against plaintiff.

21   Dkt. # 73 at 3-5. Based on these facts, plaintiff asserts against the City of Seattle and/or the
22   Seattle Police Department a § 1983 claim for violations of the Fourth Amendment and state law
23
     claims of trespass, false arrest, false imprisonment, malicious prosecution, defamation, and
24
     intentional infliction of emotional distress. Dkt. # 73 at 2. Plaintiff seeks an award of damages
25
     and declaratory relief.
26

27          Two weeks after filing his amended complaint, plaintiff filed a motion for leave to add

28   ORDER OF DISMISSAL - 2
                 Case 2:19-cv-01764-RSL Document 85 Filed 07/02/20 Page 3 of 4



 1   Detective Sandbeck as a defendant, alleging that Detective Sandbeck’s sworn statements and the
 2   resulting warrants caused the unlawful searches and seizures and refiled criminal charges of
 3
     which he complains. Dkt. # 77 at 2. Plaintiff also alleges that “someone claimed to be Evan
 4
     Hoovler, spouse of AnneMarie McDowell Hoovler, stated the plan was well-planned when Mrs.
 5

 6   Hoovler contacted by Detective Sandbeck back in office on August 5th, 2019.” Dkt. # 77 at 2.

 7   The City of Seattle filed a motion to dismiss the amended complaint and requested that the Court
 8   deny the motion to amend. Dkt. # 78.
 9
            Having reviewed the papers submitted by the parties, including plaintiff’s sur-reply, and
10
     the remainder of the record, the Court finds that the case should be dismissed and that further
11
     amendment as proposed by plaintiff would be futile. Plaintiff’s factual allegations do not give
12

13   rise to a plausible inference that Detective Sandbeck engaged in unlawful activity, that any of the

14   conduct alleged was the result of a municipal policy or practice, or that plaintiff is entitled to
15   relief under any of the claims asserted. As was previously the case, many of the allegations are
16
     conclusory charges of unlawful activity, and the bare factual allegations regarding
17
     searches/seizures and the filing of charges are as consistent with lawful activity as with unlawful
18
     activity.
19

20

21   //
22

23
     //
24

25
     //
26

27

28   ORDER OF DISMISSAL - 3
              Case 2:19-cv-01764-RSL Document 85 Filed 07/02/20 Page 4 of 4



 1          For all of the foregoing reasons, the City’s motion to dismiss the amended complaint is
 2   GRANTED and plaintiff’s motion to amend is DENIED as futile. Because plaintiff’s claims are
 3
     deficient, he is not likely to succeed on the merits: the third motion for appointment of counsel is
 4
     also DENIED. The Clerk of Court is directed to enter judgment in favor of defendants and
 5
     against plaintiff.
 6

 7
            Dated this 2nd day of July, 2020.
 8

 9
                                                A
                                                Robert S. Lasnik
                                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER OF DISMISSAL - 4
